
	

115 SRES 736 IS: Urging the establishment of a Cyber League of Indo-Pacific States to address cyber threats.
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 736
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2018
			Mr. Gardner (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Urging the establishment of a Cyber League of Indo-Pacific States to address cyber threats.
	
	
 Whereas the world has benefitted greatly from technological innovations under the leadership of the United States in the post-World War era, including the creation of the World Wide Web which has provided an entirely new platform for wealth creation and human flourishing through cyber-commerce and connectivity;
 Whereas cybercrime affects companies large and small, as well as infrastructure that is vital to the economy as a whole;
 Whereas a 2018 study from the Center for Strategic and International Studies, in partnership with McAfee, estimates that the global economic losses from cybercrime are approximately $600,000,000,000 annually and rising;
 Whereas, according to the Pew Charitable Trust, 64 percent of people in the United States had fallen victim to cybercriminals as of 2017;
 Whereas, on July 9, 2012, General Keith Alexander, then-Director of the National Security Agency, termed theft of United States intellectual property the greatest transfer of wealth in history;
 Whereas, on September 25, 2015, the United States and the People’s Republic of China announced a commitment that neither country’s government will conduct or knowingly support cyber-enabled theft of intellectual property, including trade secrets or other confidential business information, with the intent of providing competitive advantages to companies or commercial sectors;
 Whereas the People’s Republic of China nonetheless continues to contribute to the rise of cybercrime, exploiting weaknesses in the international system to undermine fair competition in technology and cyberspace, including through theft of intellectual property and state-sponsored malicious actions to undermine and weaken competition;
 Whereas, according to the 2018 Worldwide Threat Assessment by the Director of the National Intelligence: China will continue to use cyber espionage and bolster cyber attack capabilities to support national security priorities. … China since 2015 has been advancing its cyber attack capabilities by integrating its military cyber attack and espionage resources in the Strategic Support Force, which it established in 2015;
 Whereas, from 2011 to 2018, more than 90 percent of cases handled by the Department of Justice alleging economic espionage by or to benefit a foreign country involved the People’s Republic of China;
 Whereas more than 2/3 of the cases handled by the Department of Justice involving theft of trade secrets have a nexus to the People’s Republic of China;
 Whereas experts have asserted that the Made in China 2025 strategy of the Government of the People’s Republic of China will incentivize Chinese entities to engage in unfair competitive behavior, including additional theft of technologies and intellectual property;
 Whereas the Democratic People’s Republic of Korea has also contributed to the rise of cybercrime and according to the 2018 Worldwide Threat Assessment by the Director of the National Intelligence: We expect the heavily sanctioned North Korea to use cyber operations to raise funds and to gather intelligence or launch attacks on South Korea and the United States. … North Korean actors developed and launched the WannaCry ransomware in May 2017, judging from technical links to previously identified North Korean cyber tools, tradecraft, and operational infrastructure. We also assess that these actors conducted the cyber theft of $81 million from the Bank of Bangladesh in 2016;
 Whereas section 2(a)(8) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9201(a)(8)) states, The Government of North Korea has provided technical support and conducted destructive and coercive cyberattacks, including against Sony Pictures Entertainment and other United States persons.;
 Whereas the United States has taken action on its own against international cybercrime, including through—
 (1)the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122), which imposed mandatory sanctions against persons engaging in significant activities undermining cybersecurity on behalf of the Democratic People’s Republic of Korea; and
 (2)criminal charges filed by the Department of Justice on October 25, 2018, in which the Department alleged that the Chinese intelligence services conducted cyber intrusions against at least a dozen companies in order to obtain information on a commercial jet engine;
 Whereas the March 2016 Department of State International Cyberspace Policy Strategy noted that the Department of State anticipates a continued increase and expansion of our cyber-focused diplomatic efforts for the foreseeable future; and
 Whereas concerted action by countries that share concerns about state-sponsored cyber theft is necessary to prevent the growth of cybercrime and other destabilizing national security and economic outcomes: Now, therefore, be it
		
	
 That the Senate— (1)urges the President to propose and champion the negotiation of a treaty with like-minded partners in the Indo-Pacific to ensure a free and open Internet free from economically crippling cyberattacks;
 (2)calls for the treaty, which can be referred to as the Cyber League of Indo-Pacific States (in this resolution referred to as CLIPS), to include the creation of an Information Sharing Analysis Center to provide around-the-clock cyber threat monitoring and mitigation for governments that are parties to the treaty; and
 (3)calls for members of CLIPS— (A)to consult on emerging cyber threats;
 (B)to pledge not to engage in cyber theft;
 (C)to introduce and enforce minimum criminal punishment for cyber theft; (D)to extradite alleged cyber thieves;
 (E)to enforce laws protecting software license holders;
 (F)to ensure that government agencies use licensed software; (G)to minimize data localization requirements (consistent with the Agreement between the United States of America, the United Mexican States, and Canada, signed at Buenos Aires November 30, 2018 (commonly known as the United States-Mexico-Canada Agreement));
 (H)to accept international certifications as the basis for commercial information and communications technology reviews;
 (I)to provide for public input when devising legislation on cybersecurity; and
 (J)to cooperate on the attribution of cyberattacks and retribution to deter future attacks.
				
